



THIRD PURCHASE AGREEMENT AMENDMENT
This Third Purchase Agreement Amendment (this “Amendment”) dated as of June 21,
2019, is entered into by and between Tonogold Resources, Inc., a Delaware
corporation (“Tonogold”), and Comstock Mining Inc., a Nevada corporation (
“Comstock”).
WHEREAS, Tonogold and Comstock entered into that certain Option Agreement, dated
October 3, 2017 (the “Option Agreement”);
WHEREAS, Tonogold and Comstock entered into that certain Membership Interest
Purchase Agreement, dated as of January 24, 2019, as amended by the Purchase
Agreement Amendment dated April 30, 2019, and the Second Purchase Agreement
Amendment dated May 22, 2019 (the “Purchase Agreement”);
WHEREAS, pursuant to the Purchase Agreement, Tonogold has the right to change
the Termination Date to July 26, 2019, and August 30, 2019, subject to making
additional non-refundable deposits of $1,000,000 to Comstock by June 21, 2019,
and July 26, 2019, respectively;
WHEREAS, Tonogold desires to deliver certain cash consideration and shares of
preferred stock in lieu of such additional non-refundable deposits, payable to
Comstock by June 28, 2019, and July 26, 2019; and
WHEREAS, capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.
NOW, THEREFORE in consideration of the mutual covenants and agreements herein
and other good and valuable consideration, the receipt, adequacy and sufficiency
of which are hereby acknowledged by the parties, the parties agree as follows:
1.
Amendment.



(a)Comstock hereby agrees that the current Termination Date of June 21st 2019 is
hereby changed to no later than June 28th 2019, with the understanding that
Tonogold will wire funds received by them for the cash deposit options in
paragraph 1(b) to Comstock within 24 hours of receipt.
(b)Tonogold may delay Closing (as such term is defined, and subject to the terms
and conditions set forth in the Purchase Agreement) to as late as July 26, 2019,
by either:
i.
delivering a non-refundable cash deposit of $1,000,000 applicable to the total
purchase price of $15,000,000 (the “Purchase Price”), by 1:00 p.m. PST on June
28, 2019; or

ii.
delivering a non-refundable deposit of $750,000 in cash applicable to the
Purchase Price by 1:00 p.m. PST on June 28, 2019, and an irrevocable notice to
deliver an extension fee in shares of Series E Convertible Junior






--------------------------------------------------------------------------------




Participating Non-Cumulative Perpetual Preferred Stock of Tonogold (the
“Shares”) with a stated value of $250,000 that is not applicable to the Purchase
Price, with the Shares delivered to Comstock as soon as practicable, but in no
event later than July 18th 2019; or
iii.
delivering a non-refundable deposit of $500,000 in cash applicable to the
Purchase Price by 1:00 p.m. PST on June 28, 2019, and an irrevocable notice to
deliver an extension fee in shares of Series E Convertible Junior Participating
Non-Cumulative Perpetual Preferred Stock of Tonogold (the “Shares”) with a
stated value of $500,000 that is not applicable to the Purchase Price, with the
Shares delivered to Comstock as soon as practicable, but in no event later than
July 18th 2019.



(c)If the Closing (as such term is defined, and subject to the terms and
conditions set forth in the Purchase Agreement) does not occur on or prior to
July 26, 2019, Tonogold may further delay Closing until August 30, 2019, by
either:
i.
delivering a non-refundable deposit of $1,000,000 in cash, applicable to the
Purchase Price to Comstock by 1:00 p.m. PST on July 26, 2019; or

ii.
delivering a non-refundable deposit of $500,000 in cash applicable to the
Purchase Price by 1:00 p.m. PST on July 26, 2019, and an irrevocable notice to
deliver an extension fee in shares of Series E Convertible Junior Participating
Non-Cumulative Perpetual Preferred Stock of Tonogold (the “Shares”) with a
stated value of $500,000 that is not applicable to the Purchase Price, with the
Shares delivered to Comstock as soon as practicable, but in no event later than
August 15th 2019.



(d) Tonogold shall include with each additional deposit, whether or not
accompanied by an extension fee in Shares notice, the additional cost of
interest incurred by Comstock, as defined in section 1(d) of the Purchase
Agreement Amendment dated April 30, 2019 (the “Incremental Interest”), payable
in cash. Alternately, Tonogold can choose to pay the estimated Incremental
Interest for the entire period from May 31, 2019 through August 30, 2019, in
Shares, by issuing an irrevocable notice to deliver Shares with a stated value
of $165,000, to be issued as soon as practicable, but in no event later than
July 18, 2019. For purposes of clarity, Tonogold continues to be responsible for
timely reimbursing expenses enumerated in the Purchase Agreement as invoiced by
Comstock, including those previously invoiced through May 31, 2019.


(e)The Shares shall have substantially identical terms as Tonogold’s Series D
Convertible Junior Participating Non-Cumulative Perpetual Preferred Stock,
except that the Shares shall have a conversion price that is the lowest of (i)
$0.10 per share, (ii) the 20-day volume weighted closing price of Tonogold
common shares immediately prior to conversion, or (iii) Tonogold’s initial
public offering price per common share. For purposes of clarity, any extension
fee paid with Shares will not apply to the Closing Cash Consideration, which
shall





--------------------------------------------------------------------------------




remain $11.5 million less the amount of cash deposits made prior to the Closing
(as defined in the Purchase Agreement).
2.     Permits. Section 1.5 of the Purchase Agreement is hereby amended and
restated in its entirety, as follows:
1.5 Permits. Comstock Mining LLC (the “Company”) currently holds a number of
County, State, and Federal permits which are listed in Exhibit F (the
“Permits”). These include a Storey County Special Use Permit (the “SUP”), a
Right of Way granted by the US Bureau of Land Management (the “ROW”), and a
Reclamation permit granted by the State of Nevada. The Parties agree: (i) that
subsequent to Closing, they will work timely together, and in consultation with
the relevant regulators, to either assign or bifurcate each of the Permits, as
necessary, so that the Buyer retains or is granted contractual rights to the
rights granted by the Permits that pertain to the Lucerne Properties, and the
Seller retains all the rights granted by the Permits that pertain to the
American Flat Property; and (ii) until such time as the Permits can be assigned
or bifurcated, to retain the Permits in the Company, but modify them or clarify
contractually so that Seller has the rights granted by the Permits to continue
operations on its owned American Flat Property; or (iii) until such time as the
Permits can be assigned or bifurcated, to retain the Permits in the Seller or
one of its 100%-owned entities, but modify them or clarify contractually so that
the Company has the rights granted by the Permits to continue operations on the
Lucerne Properties; and (iv) in any case, the Parties agree that they will work
to bifurcate the existing reclamation bond proportionately, or otherwise
separately bond the current reclamation liability in the Lucerne Properties in
the name of the Company, and bond the current reclamation liability in the
American Flat Property in the name of the Seller. To clarify, until such time as
the bond can be bifurcated, the Company shall reimburse Seller for all costs of
maintaining the existing bond, and the Company shall at all times remain
responsible for performing the required reclamation on the Lucerne Properties.
3.    Exhibits. Each of the exhibits attached hereto, hereby amend and restate
such exhibits from the Purchase Agreement.
4.     No Novation. Except as amended hereby, all of the terms and conditions of
the Option Agreement and the Purchase Agreement shall remain in full force and
effect. Tonogold and Comstock acknowledge and agree that this Amendment is not
intended to constitute, nor does it constitute, a novation, interruption,
suspension of continuity, satisfaction, discharge or termination of the
obligations or liabilities under the Option Agreement or the Purchase Agreement.
5.    Further Assurances. Each of Tonogold and Comstock shall, upon request from
the other Party, execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Amendment and the documents to be delivered hereunder.





--------------------------------------------------------------------------------




6.     Due Execution. The execution, delivery and performance by Tonogold and
Comstock of this Amendment has been duly authorized by all necessary action on
the part of Tonogold and Comstock. This Amendment has been duly executed and
delivered by Tonogold and Comstock.
7.     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the
internal laws of the State of Nevada, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Nevada or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Nevada.
8.     Venue. Each Party irrevocably submits to the exclusive jurisdiction of
federal courts in the State of Nevada, for the purposes of any dispute or action
arising out of this Amendment. Process in any action referred to in this
Section 9 may be served on any Party anywhere in the world by national courier
delivery sent to the address of such served Party set forth on the signature
page of this Amendment. Each Party irrevocably and unconditionally waives any
objection to the laying of venue of any action arising out of this Amendment in
U.S. federal courts sitting in the State of Nevada, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action brought in any such court has been brought in an
inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
9.     Beneficiaries. This Amendment is intended for the benefit of the Parties
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
10.     Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective against an executing Party when a counterpart has been
signed and delivered by such Party to another Party. This Amendment and any
amendments hereto, to the extent signed and delivered by means of portable
document format (“PDF”) or a facsimile machine, shall be treated in all manner
and respects as an original contract and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any Party or to any such contract, each
other Party hereto or thereto shall re-execute original forms thereof and
deliver them to all other Parties. No Party or to any such contract shall raise
the use of PDF or a facsimile machine to deliver a signature or the fact that
any signature or contract was transmitted or communicated through the use of PDF
or a facsimile machine as a defense to the formation of a contract and each
Party forever waives any such defense.
[Signature Page To Follow]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
 
TONOGOLD RESOURCES, INC.
 
 
By:
 
/s/ Mark Ashley
Name:
 
 Mark Ashley
Title:
 
 Chief Executive Officer
Address: 5666 La Jolla Boulevard, #315, La Jolla, CA 92037
 

                                
COMSTOCK MINING INC.
 
 
By:
 
 /s/ Corrado DeGasperis
Name:
 
 Corrado DeGasperis
Title:
 
Executive Chairman, President and CEO
Address: 117 American Flat Road, Virginia City, NV 89440
 



COMSTOCK MINING LLC, by its manager Comstock Mining Inc.
 
 
By:
 
 /s/ Corrado DeGasperis
Name:
 
 Corrado DeGasperis
Title:
 
Executive Chairman, President and CEO
Address: 117 American Flat Road, Virginia City, NV 89440














--------------------------------------------------------------------------------




Exhibit A – “Properties”
(Membership Interest Purchase Agreement)


The following patents, fee land, and unpatented mining claims are included in
the Lucerne Properties, as defined in the Membership Interest Purchase
Agreement, and are shown in Figures A1 and A2, below.




A.1: Fee and Patented Lands Owned by Company
 
 
 
 
 
 
 
 
Parcel No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
002-112-02
Lot 40
Comstock Mining LLC
Fee
1.6
Storey
0%
None
002-112-02
Lot 41
Comstock Mining LLC
Fee
2.0
Storey
0%
None
002-112-02
Lot 42
Comstock Mining LLC
Fee
1.6
Storey
0%
None
002-122-02
D-8 Lot 47-50 & 52
Comstock Mining LLC
Fee
3.4
Storey
0%
None
002-141-03
Lot 33
Comstock Mining LLC
Fee
1.9
Storey
0%
None
002-141-07
2586 Keystone Circle Vacant Lot
Comstock Mining LLC
Fee
1.3
Storey
0%
None
002-141-15
Lot 27 D
Comstock Mining LLC
Fee
14.6
Storey
0%
None
002-141-16
Lot 30
Comstock Mining LLC
Fee
3.0
Storey
0%
None
002-141-16
Lot 31
Comstock Mining LLC
Fee
0.9
Storey
0%
None
002-141-16
Lot 32, Pt Lot 33
Comstock Mining LLC
Fee
5.9
Storey
0%
None
002-142-01
Lot 53-54
Comstock Mining LLC
Fee
1.2
Storey
0%
None
002-142-01
Lot 55 N 1/2
Comstock Mining LLC
Fee
0.6
Storey
1%
Art Wilson
002-142-03
Lot 57
Comstock Mining LLC
Fee
1.5
Storey
0%
None
002-151-01
Lot 34
Comstock Mining LLC
Fee
1.8
Storey
0%
None
002-151-03
Lot 36 E 200ft
Comstock Mining LLC
Fee
 
Storey
 
 
002-151-04
Pt Lot 36
Comstock Mining LLC
Fee
 
Storey
 
 
002-151-06
Pt Lot 35
Comstock Mining LLC
Fee
 
Storey
 
 
002-161-01
Lot 37
Comstock Mining LLC
Fee
0.4
Storey
0%
None
002-161-01
Lot 38
Comstock Mining LLC
Fee
0.3
Storey
0%
None
002-161-01
Lot 39
Comstock Mining LLC
Fee
0.8
Storey
0%
None
002-161-01
Lot 40
Comstock Mining LLC
Fee
0.2
Storey
0%
None






--------------------------------------------------------------------------------




002-161-01
Lot 41
Comstock Mining LLC
Fee
0.2
Storey
0%
None
002-161-01
Lot 42
Comstock Mining LLC
Fee
1.2
Storey
0%
None
002-161-01
Lot 43
Comstock Mining LLC
Fee
0.7
Storey
0%
None
002-161-01
Lot 44
Comstock Mining LLC
Fee
0.2
Storey
0%
None
002-161-01
Lot 45
Comstock Mining LLC
Fee
0.2
Storey
0%
None
002-161-01
Lot 46
Comstock Mining LLC
Fee
1.7
Storey
0%
None
800-000-91
Niagra (surface)
Comstock Mining LLC
Fee
2.6
Storey
1.5%
Donovan
800-000-92
South Comstock (surface)
Comstock Mining LLC
Fee
12.1
Storey,Lyon
1.5%
Donovan
800-000-93
Tarto
Comstock Mining LLC
Patent
0.8
Storey
1.5%
Donovan
800-000-94
Hartford
Comstock Mining LLC
Patent
15.0
Storey
1.5%
Donovan
800-000-95
Succor
Comstock Mining LLC
Patent
4.8
Storey
1.5%
Donovan
800-000-96
Olympia
Comstock Mining LLC
Patent
5.6
Storey
1.5%
Donovan
800-000-97
Hardluck
Comstock Mining LLC
Patent
6.2
Storey
1.5%
Donovan
800-000-98
Friendship
Comstock Mining LLC
Patent
4.5
Storey
1.5%
Donovan
800-000-99
Brown
Comstock Mining LLC
Patent
2.8
Storey
1.5%
Donovan
800-001-08
St. Louis (Storey County portion)
Comstock Mining LLC
Patent
7.4
Storey
2.15%
Obester 1
800-001-09
Green
Comstock Mining LLC
Patent
10.8
Storey,Lyon
2.15%
Obester 1
800-001-11
Echo
Comstock Mining LLC
Patent
6.9
Storey
2.15%
Obester 1
800-001-12
Lucerne
Comstock Mining LLC
Patent
8.4
Storey
2.15%
Obester 1
800-001-13
St. Louis (Lyon County portion)
Comstock Mining LLC
Patent
7.4
Storey
2.15%
Obester 1
800-002-71
Billie the Kid
Comstock Mining LLC
Patent
16.0
Storey,Lyon
2.15%
Obester 1
800-002-72
Comet N Ext (Storey County portion)
Comstock Mining LLC
Patent
1.8
Storey
2.50%
Genco
 
 
 
 
 
 
 
 
A.2: Unpatented Claims Owned by Company
 
 
 
 
 
 
 
 
BLM No
Description
Current Owner
TYPE
Acres
County
Underlying
NSR %
Underlying
Royalty Owner
NMC1000122
Omaha Fraction #1
Comstock Mining LLC
Lode
6.99
Storey
0
None
NMC1000123
Omaha Fraction #2
Comstock Mining LLC
Lode
0.98
Storey
0
None






--------------------------------------------------------------------------------




NMC1000124
Omaha Fraction #3
Comstock Mining LLC
Lode
 
Storey
0
None
NMC1000125
Omaha Fraction #4
Comstock Mining LLC
Lode
0.2
Storey
0
None
NMC1000126
Omaha Fraction #5
Comstock Mining LLC
Lode
0.23
Storey
0
None
NMC1000127
Omaha Fraction #6
Comstock Mining LLC
Lode
1.88
Storey
0
None
NMC1000128
Omaha Fraction #7
Comstock Mining LLC
Lode
1.01
Storey
0
None
NMC1000129
Omaha Fraction #8
Comstock Mining LLC
Lode
0.17
Storey
0
None
NMC1000130
Omaha Fraction #9
Comstock Mining LLC
Lode
3.23
Storey
0
None
NMC1000131
Omaha Fraction #10
Comstock Mining LLC
Lode
3.77
Storey
0
None
NMC1000137
Omaha Fraction #18
Comstock Mining LLC
Lode
1.34
Storey
0
None
NMC1062751
Plum Fraction 6
Comstock Mining LLC
Lode
0.4
Storey
0
None
NMC1062752
Plum Fraction 7
Comstock Mining LLC
Lode
0.04
Storey
0
None
NMC1062753
Plum Fraction 8
Comstock Mining LLC
Lode
0.18
Storey
0
None
NMC1062754
Plum Fraction 9
Comstock Mining LLC
Lode
1.68
Storey
0
None
NMC1062755
Plum Fraction 10
Comstock Mining LLC
Lode
5.19
Storey
0
None
NMC1062756
Plum Fraction 11
Comstock Mining LLC
Lode
0.55
Storey
0
None
NMC1062758
Plum Fraction 13
Comstock Mining LLC
Lode
0.4
Storey,Lyon
0
None
NMC1093495
KC Frac
Comstock Mining LLC
Lode
0.09
Storey
0
None
NMC1093497
Arastr Frac 1
Comstock Mining LLC
Lode
0.09
Storey
0
None
NMC1093498
Arastr Frac 2
Comstock Mining LLC
Lode
0.07
Storey
0
None
NMC1093499
Arastr Frac 3
Comstock Mining LLC
Lode
0.02
Storey
0
None
NMC1093500
Arastr Frac 4
Comstock Mining LLC
Lode
0.22
Storey
0
None
NMC1093501
Arastr Frac 5
Comstock Mining LLC
Lode
0.02
Storey
0
None
NMC1093502
Arastr Frac 6
Comstock Mining LLC
Lode
0.01
Storey
0
None
NMC1093503
Arastr Frac 7
Comstock Mining LLC
Lode
0
Storey
0
None
NMC1093504
DG Frac
Comstock Mining LLC
Lode
0.55
Storey,Lyon
0
None
NMC416033
Vindicator #8
Comstock Mining LLC
Lode
6.21
Storey,Lyon
1.5%
Donovan
NMC416040
Hartford St Louis Frac
Comstock Mining LLC
Lode
1.88
Storey
1.5%
Donovan
NMC416041
Green St Louis Frac
Comstock Mining LLC
Lode
3.04
Storey,Lyon
1.5%
Donovan
NMC416042
Hartford South Extension
Comstock Mining LLC
Lode
1.49
Storey
1.5%
Donovan






--------------------------------------------------------------------------------




NMC416043
Echo St Louis Frac
Comstock Mining LLC
Lode
0.25
Storey
1.5%
Donovan
NMC416044
Justice Lucerne Frac
Comstock Mining LLC
Lode
1.61
Storey
1.5%
Donovan
NMC416045
S Comstock St Louis Frac
Comstock Mining LLC
Lode
0.57
Storey
1.5%
Donovan
NMC416046
Justice Woodville Frac
Comstock Mining LLC
Lode
3.08
Storey
1.5%
Donovan
NMC416047
New Deal Fraction
Comstock Mining LLC
Lode
3.84
Storey
1.5%
Donovan
NMC416048
Cliff House Fraction
Comstock Mining LLC
Lode
2.69
Storey
1.5%
Donovan
NMC416049
Big Mike
Comstock Mining LLC
Lode
18.03
Storey
1.5%
Donovan
NMC676492
Hartford Lucerne Frac
Comstock Mining LLC
Lode
0.82
Storey
1.5%
Donovan
NMC810321
Lee #5
Comstock Mining LLC
Lode
1.49
Storey
0
None
NMC810323
Lee #2
Comstock Mining LLC
Lode
19.1
Storey
0
None
NMC810324
Lee #3
Comstock Mining LLC
Lode
4.55
Storey
0
None
NMC814553
Lee #8
Comstock Mining LLC
Lode
3.84
Storey
0
None
NMC814554
Lee #9
Comstock Mining LLC
Lode
14.6
Storey
0
None
NMC821729
Comstock #1
Comstock Mining LLC
Lode
12.99
Storey
0
None
NMC821730
Comstock #2
Comstock Mining LLC
Lode
13.33
Storey
0
None
NMC821731
Comstock #3
Comstock Mining LLC
Lode
7.36
Storey
0
None
NMC821740
Comstock #12
Comstock Mining LLC
Lode
20.66
Storey
0
None
NMC821741
Comstock #13
Comstock Mining LLC
Lode
16.54
Storey
0
None
NMC821745
Comstock #17
Comstock Mining LLC
Lode
17.37
Storey
0
None
NMC821746
Comstock #18
Comstock Mining LLC
Lode
13.01
Storey
0
None
NMC871496
Comstock 119
Comstock Mining LLC
Lode
3.65
Storey
0
None
NMC871497
Comstock 120
Comstock Mining LLC
Lode
1.49
Storey
0
None
NMC871502
Comstock 125
Comstock Mining LLC
Lode
15.2
Storey
0
None
NMC871503
Comstock 126
Comstock Mining LLC
Lode
2.96
Storey
0
None
NMC871504
Comstock 127
Comstock Mining LLC
Lode
6.73
Storey
0
None
NMC871505
Comstock 128
Comstock Mining LLC
Lode
1.28
Storey
0
None
NMC884216
Plum
Comstock Mining LLC
Lode
13.33
Storey
0
None
NMC965375
Ghost 1
Comstock Mining LLC
Lode
20.67
Storey
0
None






--------------------------------------------------------------------------------




NMC965376
Ghost 2
Comstock Mining LLC
Lode
20.67
Storey
0
None
NMC965377
Ghost 3
Comstock Mining LLC
Lode
15.52
Storey
0
None
NMC965378
Ghost 4
Comstock Mining LLC
Lode
16.94
Storey
0
None
NMC965379
Ghost 5
Comstock Mining LLC
Lode
12
Storey
0
None
NMC965380
Ghost 6
Comstock Mining LLC
Lode
13.35
Storey
0
None
NMC965381
Ghost 7
Comstock Mining LLC
Lode
8.29
Storey,Lyon
0
None
NMC983372
Comstock Lode 119
Comstock Mining LLC
Lode
18.05
Storey
0
None
NMC983373
Comstock Lode 120
Comstock Mining LLC
Lode
0.39
Storey
0
None
NMC992973
Comstock Lode 169
Comstock Mining LLC
Lode
1.37
Storey
0
None
NMC992974
Comstock Lode 172
Comstock Mining LLC
Lode
19.37
Storey
0
None
NMC992978
Comstock Lode 176
Comstock Mining LLC
Lode
15.5
Storey
0
None
 
 
 
 
 
 
 
 






